Citation Nr: 1504838	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 60 percent for a left total knee replacement (TKR).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty in the military from November 1954 to November 1974, so including during the Korean Conflict and Vietnam Era.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013 the Board issued a decision increasing the rating for the Veteran's left TKR to 60 percent, but denying an even higher rating.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent it had denied an even greater rating.  In August 2014, in granting a Joint Motion for Partial Remand, the Court vacated that portion of the Board's June 2013 decision denying a rating higher than 60 percent for the left TKR and remanding this remaining portion of the claim for action consistent with the terms of the Joint Motion.

The Court also noted that it had no jurisdiction to review the claims the Board instead had remanded in June 2013, including entitlement to a total disability rating based on individual unemployability (TDIU), entitlement to service connection for right knee, lumbar spine, right and left hip, and right and left sacroliliac disabilities, and concerning whether there is new and material evidence to reopen a claim of entitlement to service connection for a right shoulder condition.  These claims remain on remand, the RO having undertaken some, but not all, of the required additional development of these other claims.  (These other claims have not since been readjudicated based on all of the newly-obtained evidence, including treatment records and VA examination reports (see Virtual VA) and employment information, as well as in light of the Veteran's August 2013 hearing request.  There equally has not been recertification of these other claims to the Board for further appellate review).


As for the claim that is again before the Board, concerning whether an even higher rating is warranted for the left TKR, the Board has advanced this claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  But to comply with the terms of the Joint Motion for Partial Remand, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ) rather than immediately readjudicating it.

In December 2014, the attorney who had represented the Veteran in his appeal to the Court submitted a statement in response to the Board's 90-day letter confirming he will continue representing the Veteran before VA.  He enclosed the necessary paperwork (VA Form 21-22a) confirming this, also a copy of the Joint Motion for Partial Remand that was granted in the Court's Order, as well as a TDIU application (VA Form 21-8940) and Vocational Assessment of Douglas Palmer, along with his curriculum vitae.  The attorney also later in December 2014 submitted a certified copy of the Veteran's Social Security Earnings Statement for the period of 1980 to the present, to in turn show he has not made any substantial earnings since at least 2004.  The attorney waived the right to have the RO initially consider this additional evidence as the AOJ, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304.  Nevertheless, as mentioned, the TDIU claim has not returned to the Board from the prior remand, and the claim for an even higher rating for the left TKR is being remanded to comply with the terms of the Joint Motion for Partial Remand.


REMAND

In the July 2014 Joint Motion for Partial Remand, the parties agreed that the Board had failed to provide adequate reasons and bases for not referring this claim to the RO for consideration of possible entitlement to an even greater rating on an 
extra-schedular basis.  The parties pointed out that the criteria of the applicable Diagnostic Code (DC) 5055, under which the Veteran's left knee disability is rated, 

do not contemplate his level of ambulation difficulties.  Indeed, since 2006, his left knee disability has caused him to limp, resulted in falls secondary to locking and giving out, and necessitated the regular use of a cane, wheelchair and scooter.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008) (prior to deciding whether to refer a claim for extra-schedular consideration, adjudicator must determine whether evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate).  Inasmuch as the schedular criteria do not reasonably describe the level of severity and symptomatology of the Veteran's left knee disability, the Board must refer this claim to the Chief Benefits Director of VA's Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321 (2014).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (Board may not assign such an evaluation in the first instance, but when the matter is raised must decide whether it should be referred for this special consideration); Barringer v. Peake, 22 Vet. App. 242 (2008) (Chief Benefits Director authorized to approve the assignment of an extra-schedular rating if the claim presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards).  

Additionally, while this case was before the higher Court, pertinent treatment records were associated with the electronic ("Virtual VA") portion of the file, which the RO has not yet considered in support of this claim.

Accordingly, this claim is REMANDED for the following action and consideration:

1.  Submit this claim of entitlement to an even greater rating for the left TKR (meaning even higher than the 60 percent granted in the Board's June 2013 decision) to the Under Secretary for Benefits or Director of the Compensation and Pension Service for consideration on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).


*Also ensure completion of the development previously directed in the Board's prior June 2013 remand concerning the Veteran's several other claims - including especially for a derivative TDIU and for service connection for right knee, lumbar spine, right and left hip, and right and left sacroliliac disabilities, as well as concerning whether there is new and material evidence to reopen his claim of entitlement to service connection for a right shoulder condition.  

2.  After this extra-schedular referral and completion of any other development deemed necessary, including concerning these several other claims, readjudicate this claim concerning the rating for the left TKR in light of all additional evidence, including that added to the electronic portions of the file (in Virtual VA and the Veterans Management Benefits System (VBMS)) and the argument and evidence the Veterans attorney recently submitted in December 2014.  If an even greater rating is not granted for the Veteran's left TKR to his satisfaction, also a derivative TDIU, send him and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all appealed claims.


The Veteran has the right to submit additional evidence and argument concerning this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

